Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-20, 24 & 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pat.Pub.2012/0025665) in view of Nakamura et al. (US 6,104,117), Kusase (US Pat.Pub.2018/0102678) and Lee et al. (WO 2011/149245).
Regarding claim 16, Takahashi teaches a stator comprising: 
a stator core that comprises a yoke formed with a cylindrical shape and a plurality of teeth 203 arranged to protrude from the yoke toward a center C (in center of rotational shaft 208) of the stator core1 (Fig.9); and 
a coil 204 wound on each of the plurality of teeth, 
wherein each of the plurality of teeth comprises a body (not numbered), on which the coil is wound, and a shoe (salient pole surface) 205 connected to the body, 
wherein the shoe comprises a groove 206 formed toward the center C (Fig.9), 
wherein a center C1 of a lateral cross section of the groove is disposed to be spaced an angle θ2 defined by the center C1 and a lateral end surface of the shoe in a circumferential direction (corresponding to an angle equal to [θA + θB]/2 - θY) and an angle θ1 (corresponding to Y) defined by a width of a slot opening formed between the adjacent teeth (Figs.2&9),
wherein the distance of the air gap (not numbered; ¶[0051]) is a distance between the shoe (salient pole surface) 205 and a center of a width of a magnet 207 facing the shoe (Fig.9), 
wherein an angle is formed by a side surface of the body (of pole 203) and a side surface of the shoe 205 which is connected to the side surface of the body (Fig.9).

    PNG
    media_image1.png
    439
    453
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    452
    536
    media_image2.png
    Greyscale

	Regarding the claimed relation of the angle θ2 to be 0.45 to 0.55 of the angle θ1, Takahashi teaches examples within this range since θA and θY are related to θZ by the formula    θA ≥ θY + θZ  (¶[0035]) and since θA and θB are related to θZ by the formula | θA - θB | ≤ θZ  and (¶[0039]), where θY is an angular width having 1/2 of the angular width of the opening slot (i.e., the opening slot has an angular width two times the angular width of θY), θA is an angular width from "X" to an angular position A of the groove 7, θB is an angular width from "X" to an angular position B of the groove 7, and θZ is an angular width of the sloping portion of the wave shape at both ends of the magnetic pole of the rotor permanent magnet 3 (¶[0034]-¶[0035], Figs.2-3).  Thus, for example, when θZ is small (corresponding to a sharp sloping portion, ¶[0041]), values A, θB and θY can be chosen which meet the claimed criteria. For instance, for θZ = 2º, the values θA = 7º, θB = 9º  and θY = 4º result in values of θ1 = 8º and θ2 = 4º according to the formulas extrapolated above. In the words of the claim, a value for the angle θ2 is equal to 0.5 of the angle θ1.  Or, when θZ is large (corresponding to a gentle sloping portion, ¶[0041]), values for θA, θB and θY can be chosen which the claimed criteria, e.g., for θZ = 10º, the values θA = 25º, θB = 35º  and θY = 15º result in values of θ1 = 30º and θ2 = 15º, or a value for the angle θ2 equal to 0.5 of the angle θ1. Per MPEP 2131.03(I), with respect to anticipation of ranges, a specific example in the prior art which is within a claimed range anticipates the range. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore, Takahashi reads on this feature.  
Takahashi does not teach: (1) the stator teeth in the Fig.9 inner-rotor embodiment comprises a “plurality” of grooves;  
(2) “a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening”; 
(3) “a radius of at least one of the plurality of grooves [206] is configured to be formed to be in a range of 0.9 to 1.1 of a distance of an air gap such that cogging torque of the motor is decreased”; or
(4) the angle formed by a side surface of the body (of pole 203) and a side surface of the shoe (205) which is connected to the side surface of the body is “in a range of 145° to 155°.”
But, regarding (1), Takahashi teaches in a second embodiment (Fig.5) that each salient pole surface 60 is provided with two grooves 70 formed at symmetric positions about the center of the salient pole surface 60 and having symmetric structures, to reduce the peak value of both 
Further, regarding (1)-(2), Nakamura teaches a stator comprising: a stator core that comprises a plurality of teeth 21; and a coil wound on each of the plurality of teeth (c.7:54-56), wherein each of the plurality of teeth comprises a body (salient poles) 21a, on which the coil is wound, and a shoe (not numbered) connected to the body, wherein the shoe comprises a plurality of grooves 24…, a width α of a slot opening 27 formed between the adjacent teeth, and wherein a width β of each groove of the plurality of grooves 24 is configured to be in a range of 90% to 110% of a width α of the slot opening 27, i.e., a width β of the groove is between 0.5 times to not greater than 1.5 times (or between 50% to 150%) the width α of the slot opening. In particular, Nakamura teaches it is specifically preferable to set the width α of the winding slot 27 equal to the width β of the supplemental groove 24, namely satisfying α = β (c.8:41-44). The plurality of grooves reduce the cogging torque (c.8:14-21) and the specified range of widths of each groove improves cancellation of the fundamental wave of the cogging torque, so that cogging torque is further reduced (c.8:34-41).  

    PNG
    media_image3.png
    569
    666
    media_image3.png
    Greyscale

one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Further, per MPEP 2131.03(II), prior art which teaches a range overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.  In this case, this requirement is met since the teaching in c.8:41-44 that α = β falls within the claimed range.
Thus, it would have been obvious before the effective filing date to further modify the stator teeth of Takahashi with a plurality of grooves where a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening, since Nakamura teaches this range of widths of each groove improves cancellation of the fundamental wave of the cogging torque, so that cogging torque is further reduced.  
Regarding (3), Kusase teaches an armature (stator) 11 of a rotating electric machine comprising a plurality of large-width teeth 11b3 each with a plurality of grooves 11c, wherein a radial depth of the groove 11c1 is set to be greater than or equal to the size GL of the radial gap G between the armature 11 and the rotor 13, to improve the rotational performance (¶[0061]; Fig.4). Thus, with respect to a groove depth, Kusase’s range overlaps that of the claimed range of 0.9 to 1.1 of the radial gap (i.e., the distance between the shoe of the stator and the rotor).  

    PNG
    media_image4.png
    414
    556
    media_image4.png
    Greyscale

In re Aller, 105 USPQ 233. 
Finally, regarding (4), Takahashi, Nakamura & Kusase teach the invention including and an angle formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body (Takahashi Fig.9, Nakamura Fig.5, Kusase Fig.4), but none specifically teaches the angle is between 145º to 155º.  But, Lee teaches a compressor motor including a stator comprising a stator core with a plurality of teeth 520; and a coil 510 wound on each of the plurality of teeth, wherein each of the plurality of teeth comprises a body 522, on which the coil is wound, and a shoe 521 connected to the body (Fig.3).  Further, an obtuse angle θ (i.e., greater than 90º but less than 180º) is formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body, in order to reduce the rapidly forming magnetic flux density near the magnetic pole conversion region of the rotor and form the stator into an optimal shape to reduce cogging torque, torque ripple, noise and vibration (abstract, Fig.3). Lee’s claim 1 reads: “A housing having a coolant suction port through which the coolant is sucked…[and] an angle formed between the other side of the shoe and the side of the tooth is an obtuse angle to reduce the sudden magnetic flux density generated near the magnetic pole conversion of the rotor.”  Lee’s obtuse angle θ ranges from 90º to 180º and encompasses the claimed range.2 

    PNG
    media_image5.png
    553
    499
    media_image5.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to provide the angle formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body, in Takahashi, Nakamura & Kusase to be between 145º to 155º since Lee teaches an obtuse angle encompassing this range would have formed the stator into an optimal shape for the reduction of cogging torque, torque ripple, noise and vibration, and it has been held that where the general conditions of a claim are met, discovery of optimum or workable ranges involves ordinary skill.  In re Aller, 105 USPQ 233.
Regarding claim 17, as noted above, Takahashi teaches examples, e.g., when θZ is small (corresponding to a sharp sloping portion, ¶[0041]), encompassing an angle θ2 equal to 0.5 of the angle θ1.
Regarding claim 18, as seen in Takahashi Fig.5, there are two grooves 70, and the two grooves 70 are arranged to be symmetrical to each other on the basis of a reference line that passes a center of a width of the shoe based on a circumferential direction and a center of the stator core (¶[0042]-¶[0044]).

Regarding claim 20, Takahashi teaches a motor comprising: 
a rotating shaft 208; 
a rotor 207 comprising a rotor core (not numbered) coupled with the rotating shaft 208 and a plurality of magnets 207 attached to an outer circumferential surface of the rotor core (Fig.9); and 
a stator disposed outside the rotor, wherein the stator comprises: 
a stator core 202 comprising a plurality of teeth 203; and 
a coil 204 wound on each of the plurality of teeth, wherein each of the plurality of teeth comprises a body, on which the coil is wound, and a shoe 205 connected to the body, 
wherein the shoe comprises a groove 206 formed toward the rotating shaft 208 (Fig.9).
wherein a center C1 of a lateral cross section of the groove is disposed to be spaced an angle θ2 defined by the center C1 and a lateral end surface of the shoe in a circumferential direction (corresponding to an angle equal to [θA + θB]/2 - θY) and an angle θ1 (corresponding to an angle equal to 2θY) defined by a width of a slot opening formed between the adjacent teeth (Figs.2&9),
 and wherein the angle θ2 is 0.45 to 0.55 of an angle θ1 defined by a width of a slot opening formed between the adjacent teeth (see the explanation given for the same feature in the rejection of claim 16 above), 
wherein the distance of the air gap (not numbered; ¶[0051]) is a distance between the shoe (salient pole surface) 205 and a center of a width of a magnet 207 of the plurality of magnets (Fig.9), 

Takahashi does not teach: (1) the stator teeth in the Fig.9 inner-rotor embodiment comprises a “plurality” of grooves;  
(2) “a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening”;
(3) “a radius of at least one of the plurality of grooves is configured to be formed to be in a range of 0.9 to 1.1 of a distance of an air gap such that cogging torque of the motor is decreased”; or
(4) the angle formed by a side surface of the body (of pole 203) and a side surface of the shoe (205) which is connected to the side surface of the body is “in a range of 145° to 155°.”
But, regarding (1), Takahashi teaches in a second embodiment (Fig.5) that each salient pole surface 60 is provided with two grooves 70 formed at symmetric positions about the center of the salient pole surface 60 and having symmetric structures, to reduce the peak value of both positive and negative cogging torques (¶[0042]-¶[0044]). Thus, it would have been obvious before the effective filing date to modify Takahashi’s Fig.9 embodiment and provide a plurality of grooves with symmetric structures, to reduce the peak value of both positive and negative cogging torques.
Further, regarding (1)-(2), Nakamura teaches a stator comprising: a stator core that comprises a plurality of teeth 21; and a coil wound on each of the plurality of teeth (c.7:54-56), wherein each of the plurality of teeth comprises a body (salient poles) 21a, on which the coil is wound, and a shoe (not numbered) connected to the body, wherein the shoe comprises a plurality of grooves 24…, a width α of a slot opening 27 formed between the adjacent teeth, and wherein one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Further, per MPEP 2131.03(II), prior art which teaches a range overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.  In this case, this requirement is met since the teaching in c.8:41-44 that α = β falls within the claimed range. In particular, Nakamura teaches it is specifically preferable to set the width α of the winding slot 27 equal to the width β of the supplemental groove 24, namely satisfying α = β (c.8:41-44). The plurality of grooves reduce the cogging torque (c.8:14-21) and the specified range of widths of each groove improves cancellation of the fundamental wave of the cogging torque, so that cogging torque is further reduced (c.8:34-41).
Thus, it would have been obvious before the effective filing date to modify Takahashi with a plurality of grooves where a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening, since Nakamura teaches this 
Regarding (3), Kusase teaches an armature (stator) 11 of a rotating electric machine comprising a plurality of large-width teeth 11b3 each with a plurality of grooves 11c, wherein a radial depth of the groove 11c1 is set to be greater than or equal to the size GL of the radial gap G between the armature 11 and the rotor 13, to improve the rotational performance (¶[0061]; Fig.4). Thus, with respect to a groove depth, Kusase’s range overlaps that of the claimed range of 0.9 to 1.1 of the radial gap (i.e., the distance between the shoe of the stator and the rotor).  
It would thus have been obvious before the effective filing date to modify Takahashi & Nakamura and provide groove radius (depth) that was 0.9 to 1.1 of a distance of an air gap such that cogging torque is decreased, since Kusase teaches an overlapping range which would have been desirable to improve machine performance, and where the general conditions of a claim are met, discovery of optimum ranges has been held to involve ordinary skill.  In re Aller, 105 USPQ 233. 
Finally, regarding (4), Takahashi, Nakamura & Kusase teach the invention including and an angle formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body (Takahashi Fig.9, Nakamura Fig.5; Kusase Fig.4), but none specifically teaches the angle is between 145º to 155º.  But, Lee teaches a compressor motor including a stator comprising a stator core with a plurality of teeth 520; and a coil 510 wound on each of the plurality of teeth, wherein each of the plurality of teeth comprises a body 522, on which the coil is wound, and a shoe 521 connected to the body (Fig.3).  Further, an obtuse angle θ (i.e., greater than 90º but less than 180º) is formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body, in order to reduce the In re Aller, 105 USPQ 233.
Regarding claim 24, the function “a frequency of cogging torque waveforms during unit rotations is three times of a least common multiple of a number of magnets of the rotor and number of teeth”, this is inherent to the combination since it teaches all the claimed structure.
Regarding claim 26, in the combination there are two grooves, and wherein the two grooves are arranged to be symmetrical to each other on the basis of a reference line that passes a center of a width of the shoe in a circumferential direction and a center of the stator core (Takahashi, Fig.5; Nakamura Fig.5). 
Regarding claim 27, in the combination the grooves are arranged along an axial direction of the stator core, since Takahashi’s groove axially extends across the full width of the salient pole surface (¶[0030]). 
Claims 22 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2009/0236920) in view of Kusase, Takahashi, Nakamura & Lee.
Regarding claim 22, Islam teaches a motor 100 comprising: 

a stator 104 disposed outside the rotor (Fig.1), wherein the stator comprises: 
a stator core comprising a plurality of teeth 105; and 
a coil 107 wound on each of the plurality of teeth, 
wherein each of the plurality of teeth comprises a body (not numbered), on which the coil is wound, and a shoe (end portion) 403 connected to the body, 
wherein the shoe comprises a plurality of grooves (circular notches) 405 formed toward the rotating shaft (¶[0034]; Fig.5&7),
wherein the distance of an air gap (not numbered) is a distance between the shoe and a center of a width of a magnet facing the shoe (Figs.1&5), 
wherein an angle (slot angle) Sa,is formed by a side surface of the body (of tooth 401) and a side surface of the shoe 403 which is connected to the side surface of the body (Fig.5).

    PNG
    media_image6.png
    463
    405
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    693
    542
    media_image7.png
    Greyscale


(2) “a center C1 of a lateral cross section of each groove is disposed to be spaced at angle θ2 defined by the center C1 and a lateral end surface of the shoe in a circumferential direction, and wherein the angle θ2 is 0.45 to 0.55 of an angle θ1 defined by a width of a slot opening formed between the adjacent teeth”; 
(3) “a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening”; or
(4) the angle Sa formed by a side surface of the body and a side surface of the shoe 403 which is connected to the side surface of the body (Fig.5) is “in a range of 145° to 155°.”
Regarding (1), Kusase teaches an armature (stator) 11 of a rotating electric machine comprising a plurality of large-width teeth 11b3 each with a plurality of grooves 11c, wherein a radial depth of the groove 11c1 is set to be greater than or equal to the size GL of the radial gap G between the armature 11 and the rotor 13, to improve the rotational performance (¶[0061]; Fig.4). Thus, with respect to a groove depth, Kusase’s range overlaps that of the claimed range of 0.9 to 1.1 of the radial gap (i.e., the distance between the shoe of the stator and the rotor).  
It would thus have been obvious before the effective filing date to modify the radius of the semicircular grooves/circular notches 405 in Islam to be 0.9 to 1.1 of a distance of an air gap In re Aller, 105 USPQ 233. 
Regarding (2), Takahashi teaches a stator comprising: a stator core that comprises a plurality of teeth 203; and a coil 204 wound on each of the plurality of teeth, wherein each of the plurality of teeth comprises a body (not numbered), on which the coil is wound, and a shoe (salient pole surface) 205 connected to the body, wherein the shoe comprises a groove 206 (Fig.9), wherein a center C1 of a lateral cross section of the groove is disposed to be spaced an angle θ2 defined by the center C1 and a lateral end surface of the shoe in a circumferential direction (corresponding to an angle equal to [θA + θB]/2 - θY) and an angle θ1 (corresponding to an angle equal to 2θY) defined by a width of a slot opening formed between the adjacent teeth (Figs.2&9).  Regarding the claimed relation of the angle θ2 to be 0.45 to 0.55 of the angle θ1, Takahashi teaches examples within this range since θA and θY are related to θZ by the formula θA ≥ θY + θZ  (¶[0035]) and since θA and θB are related to θZ by the formula | θA - θB | ≤ θZ  and (¶[0039]), where θY is an angular width having 1/2 of the angular width of the opening slot (i.e., the opening slot has an angular width two times the angular width of θY), θA is an angular width from "X" to an angular position A of the groove 7, θB is an angular width from "X" to an angular position B of the groove 7, and θZ is an angular width of the sloping portion of the wave shape at both ends of the magnetic pole of the rotor permanent magnet 3 (¶[0034]-¶[0035], Figs.2-3).  Thus, for example, when θZ is small (corresponding to a sharp sloping portion, ¶[0041]), values for θA, θB and θY can be chosen which meet the claimed criteria. For instance, for θZ = 2º, the values θA = 7º, θB = 9º  and θY = 4º result in values of θ1 = 8º and θ2 = 4º according to the Z is large (corresponding to a gentle sloping portion, ¶[0041]), values for θA, θB and θY can be chosen which the claimed criteria, e.g., for θZ = 10º, the values θA = 25º, θB = 35º  and θY = 15º result in values of θ1 = 30º and θ2 = 15º, or a value for the angle θ2 equal to 0.5 of the angle θ1. Per MPEP 2131.03(I), with respect to anticipation of ranges, a specific example in the prior art which is within a claimed range anticipates the range. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Takahashi teaches that disposal of the groove 7 satisfying the formula θA ≥ θY + θZ , which overlaps the claimed range of values for θ1 & θ2, reduces one of peak values in a positive side and a negative side of the cogging torque (¶[0011]).
Thus, it would have been further obvious before the effective filing date to modify Islam  & Kusase and position a center C1 of a lateral cross section of each groove to be spaced at angle θ2 defined by the center C1 and a lateral end surface of the shoe in a circumferential direction, wherein the angle θ2 is 0.45 to 0.55 of an angle θ1 defined by a width of a slot opening formed between the adjacent teeth, since Takahashi teaches an overlapping range of positions fulfilling this equation that reduce one of peak values in a positive side and a negative side of the cogging torque.  
Regarding (3), Nakamura teaches a stator comprising: a stator core that comprises a plurality of teeth 21; and a coil wound on each of the plurality of teeth (c.7:54-56), wherein each of the plurality of teeth comprises a body (salient poles) 21a, on which the coil is wound, and a shoe (not numbered) connected to the body, wherein the shoe comprises a plurality of grooves 24…, a width α of a slot opening 27 formed between the adjacent teeth, and wherein a width β of 
Thus, it would have been obvious before the effective filing date to modify Islam, Kusase & Takahashi with a plurality of grooves where a width of each groove of the plurality of grooves is configured to be in a range of 90% to 110% of a width of the slot opening, since Nakamura teaches this range of widths of each groove & radius thereof improves cancellation of the fundamental wave of the cogging torque, so that cogging torque is further reduced.
Finally, regarding (4), Islam 
Lee teaches a compressor motor including a stator comprising a stator core with a plurality of teeth 520; and a coil 510 wound on each of the plurality of teeth, wherein each of the plurality of teeth comprises a body 522, on which the coil is wound, and a shoe 521 connected to the body (Fig.3).  Further, an obtuse angle θ (i.e., greater than 90º but less than 180º) is formed by a side surface of the body and a side surface of the shoe, which is connected to the side surface of the body, in order to reduce the rapidly forming magnetic flux density near the magnetic pole conversion region of the rotor and form the stator into an optimal shape to reduce cogging torque, torque ripple, noise and vibration (abstract, Fig.3, claim 1). Lee’s obtuse angle θ ranges from 90º to 180º and encompasses the claimed range.  
In re Aller, 105 USPQ 233.
	Regarding claim 29, the function “a frequency of cogging torque waveforms during unit rotations is three times of a least common multiple of a number of magnets of the rotor and a number of teeth”, this is inherent to the combination since it teaches all the claimed structure, including in Islam different combinations of rotor magnets and stator teeth (¶[0036]).  
                                              
Response to Arguments
Applicant's RCE filing 09 December 2021 contains no arguments or amendments.  As noted in the Advisory Action of 18 November 2021, the amendment submitted in the reply after final filed 01 November 2021 was entered and an explanation of how the claims would be rejected was provided. Those explanations correspond to the rejections set forth in the preceding paragraphs.  Applicant’s arguments in his reply filed 01 November 2021 that Lee does not teach the feature in claims 16, 20 & 22 of “an angle formed by a side surface of the body and a side surface of the shoe which is connected to the side surface of the body is in a range of 145º to 155º” were not persuasive in view of Lee’s teaching of an obtuse angle.  Applicant’s arguments that the feature of “a radius of at least one of the plurality of grooves is configured to be formed 3  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
     
/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Takahashi ¶[0014], ¶[0019] & ¶[0051] teach his invention can be applied to an outer-rotor-type structure (e.g., Fig.2) or an inner-rotor-type structure (Fig.9).  
        
        2 18 November 2021 Advisory Action, pp.2-3. 
        3 Ibid., pp.2-4.